


EXHIBIT 10.2

COTY US LLC

- AND -

ASCENDIA BRANDS CO., INC.



--------------------------------------------------------------------------------

MANUFACTURING AGREEMENT



--------------------------------------------------------------------------------

February 9, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

         

      Page
ARTICLE I
  DEFINITIONS   1
Section 1.1
  Definitions   1
Section 1.2
  Interpretation   4
ARTICLE II
  GENERAL TERMS OF PURCHASE   4
Section 2.1
  Purchase of Products   4
Section 2.2
  Purchase Price.   4
Section 2.3
  Terms of Payment   5
Section 2.4
  Terms of Sale.   6
ARTICLE III
  NEW, MODIFIED AND DISCONTINUED PRODUCTS   7
Section 3.1
  New Products   7
Section 3.2
  Modified Products   7
Section 3.3
  Discontinued Products   7
ARTICLE IV
  FORECASTS, ORDERS AND DELIVERY   7
Section 4.1
  Demand Forecasts   7
Section 4.2
  Purchase Orders   7
Section 4.3
  Resupply Orders   8
Section 4.4
  Delivery   8
Section 4.5
  Insurance   9
ARTICLE V
  SPECIFICATIONS, DOCUMENTATION, REPORTING   9
Section 5.1
  Specifications   9
Section 5.2
  Quality Control   9
Section 5.3
  Labeling and Packaging   9
Section 5.4
  Documentation   10
Section 5.5
  Non-Conforming Products   11
Section 5.6
  Product Recalls   11
Section 5.7
  Notification   12
Section 5.8
  Regulatory and Related Matters   12
Section 5.9
  Raw Materials   12
ARTICLE VI
  REPRESENTATIONS AND WARRANTIES OF ASCENDIA   12
Section 6.1
  Corporate Existence and Power   13
Section 6.2
  Corporate Authorization   13
Section 6.3
  Non Contravention   13

- i -



--------------------------------------------------------------------------------

         
ARTICLE VII
  REPRESENTATIONS AND WARRANTIES OF COTY   13
Section 7.1
  Corporate Existence and Power   13
Section 7.2
  Corporate Authorization   13
Section 7.3
  Non Contravention   14
Section 7.4
  Approvals   14
Section 7.5
  Intellectual Property Rights   14
ARTICLE VIII
  COVENANTS   14
Section 8.1
  Manufacturing Requirements   14
Section 8.2
  Approvals   15
ARTICLE IX
  INDEMINIFICATION   15
Section 9.1
  Indemnification   15
Section 9.2
  Procedure   15
Section 9.3
  Step-In Rights   16
Section 9.4
  Right of Offset   16
Section 9.5
  Provisional Remedies   16
ARTICLE X
  CONFIDENTIALITY   17
Section 10.1
  Confidentiality   17
ARTICLE XI
  TERM & TERMINATION   17
Section 11.1
  Term   17
Section 11.2
  Ascendia’s Optional Termination Right   17
Section 11.3
  Breach   17
Section 11.4
  Insolvency or Bankruptcy   17
Section 11.5
  Events of Force Majeure   17
Section 11.6
  Effect of Termination   17
Section 11.7
  Rights of Ascendia   18
ARTICLE XII
  MISCELLANEOUS   18
Section 12.1
  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.   18
Section 12.2
  Schedules   19
Section 12.3
  Entire Agreement; Construction   19
Section 12.4
  Counterparts   19
Section 12.5
  Independent Contractors   19
Section 12.6
  Notices   19

- ii -



--------------------------------------------------------------------------------

MANUFACTURING AGREEMENT

               This Manufacturing Agreement is made as of this 9th day of
February, 2007 (the “Effective Date”) by and between Coty US LLC, a Delaware
limited liability company with offices at 2 Park Avenue, New York, NY 10016
(hereinafter “Coty”), and Ascendia Brands Co., Inc., a New Jersey corporation
with offices at 100 American Metro Boulevard, Suite 108, Hamilton, NJ 08618
(hereinafter “Ascendia”).

RECITALS

               WHEREAS Ascendia, Coty and certain other parties therein named
have entered into that certain Asset Purchase Agreement, dated as of January 17,
2007 (the “Asset Purchase Agreement”), pursuant to which Ascendia and Lander
Intangibles Corporation, a Delaware corporation, have agreed to purchase from
Coty, Coty BV, a Netherlands besloten venootscap, Coty Canada, Inc., a Canadian
corporation, Coty S.A.S., a French société par actions simplifiée, and Coty
Inc., a Delaware corporation, certain Brand Assets, as defined in the Purchase
Agreement;

               WHEREAS, prior to the Closing, Coty manufactured the Brand
Products, as hereinafter defined;

               WHEREAS, in order to facilitate the transition of Brand
operations to Ascendia, and to induce Ascendia to enter into the Asset Purchase
Agreement, Coty has agreed to produce Brand Products for sale by Ascendia during
the period consistent with Coty’s current manufacturing, purchasing, and
inventory management practices, and upon the terms and conditions, herein
specified;

               WHEREAS, it is the parties’ understanding that after the
termination of the Transaction Services Agreement (as defined herein), this
Agreement shall not apply to management of third party manufacturers;

               NOW, THEREFORE, in consideration of the mutual covenants herein
set forth, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

               Section 1.1     Definitions. (a) Capitalized terms used herein
and not otherwise defined have the meanings ascribed in the Asset Purchase
Agreement.

                    (b)     As used in this Agreement, the following terms have
the meanings indicated:

               “Aesthetic Problem” has the meaning set forth in Section 5.5.



--------------------------------------------------------------------------------

               “Agreement” means this agreement, including any Schedule hereto,
as from time to time amended.

               “Applicable Law” means the applicable laws, rules, regulations,
ordinances and other requirements of all Regulatory Authorities, including, but
not limited to, the Federal Food, Drug and Cosmetic Act, the Fair Labeling
Practices Act and the regulations issued thereunder.

               “Ascendia” has the meaning set forth in the Preamble to this
Agreement.

               “Asserted Liability” has the meaning set forth in Section 9.2(a).

               “Asset Purchase Agreement” has the meaning set forth in the
Recitals to this Agreement.

               “Certificate of Analysis” has the meaning set forth in Section
5.4(a).

               “Claims Notice” has the meaning set forth in Section 9.2(a).

               “Committed Quantity” has the meaning specified in Section 4.1(a).

               “Coty” has the meaning set forth in the Preamble to this
Agreement.

               “Coty Standard Practices” means Coty’s current manufacturing and
production policies, practices and procedures, as included in Schedule 4.12 to
the Purchase Agreement and in Schedule 5.1(c) to this Manufacturing Agreement,
as in effect on the Effective Date, or as modified from time to time with
respect to Coty products in general.

               “Current Product” means (i) any Brand Product that Coty has sold,
in any market, within the twelve (12) month period preceding the Effective Date,
regardless whether such Product was manufactured by Coty or by a third party and
(ii) any product in development for sale as a Brand Product as of the Effective
Date.

               “Demand Forecast” has the meaning set forth in Section 4.1(a)

               “Effective Date” has the meaning set forth in the Preamble to
this Agreement.

               “Excess Order” has the meaning set forth in Section 4.2.

               “Facilities” has the meaning set forth in Section 5.4(c).

               “Force Majeure” means and all acts of God; war; acts of
terrorism; labor strikes; supply shortages beyond Coty’s reasonable control;
civil commotion; destruction of production Facilities or materials by fire,
flood, earthquake, explosion or storm; epidemic; failure of public utilities or
common carriers; and other similar extraordinary unforeseen events that are
beyond the reasonable control of the affected party, but shall not include
general market or economic conditions and other ordinary business risks.

               “Indemnifiable Losses” has the meaning set forth in Section 9.1.

- 2 -



--------------------------------------------------------------------------------

               “Intellectual Property” means any patents, patent applications
(provisional or final), trademarks, trademark applications, domain names,
copyrights, copyright applications, trade names, service marks, computer
programs, trade secrets or any other intellectual property rights or proprietary
rights.

               “Modified Product” means a Current Product that is modified in a
manner that (i)  does not involve a change in form, fit or function and (ii)
does not result in a new SKU or UPC.

               “New Product” means a product supplied under this Agreement that
(i) differs in form, fit or function from a Current Product and has a new SKU or
UPC and (ii) is not a Modified Product or a Replacement Product.

               “New Product Forecast” has the meaning set forth in Section
4.1(c).

               “OTC Pharmaceutical Product” means any medicated skin care
product or product containing one or more FDA-monographed ingredients.

               “Personal Care Product” means any shampoo, eye care, conditioner,
body lotion, body spray, body wash, face care, skin care, cosmetic item, bubble
bath, shower gel, bath beads, bar soap, liquid soap, foot scrub, foot lotion,
foot soak, or any combination of any of the above.

               “Product” means any Current Product, Modified Product, New
Product and/or Replacement Product.

               “Purchase Order” means a written order from Ascendia to Coty
requesting Coty to manufacture and sell any of the Products, issued pursuant to
Section 4.2 of this Agreement.

               “Regulatory Authority” means any federal, state, local or foreign
governmental agency, administrative agency or other governmental authority
having jurisdiction over the manufacturing, labeling, packaging, distribution,
exportation, importation, sale or use of any Product.

               “Replacement Product” means a Product that is developed by Coty
to replace a Current Product, but does not include a Modified Product or a New
Product.

               “Resupply Order” has the meaning set forth in Section 4.3(a).

               “Specification Problem” has the meaning set forth in Section 5.5.

               “Specifications” has the meaning set forth in Section 5.1.

               “Survival Date” has the meaning specified in Section 11.6.

               “Term” has the meaning specified in Section 11.1.

               “Testing Methods” has the meaning set forth in Section 5.2.

- 3 -



--------------------------------------------------------------------------------

               “Transition Services Agreement” means the Transition Services
Agreement entered into concurrently herewith by Ascendia and Coty.

               Section 1.2     Interpretation. The table of contents and
headings in this Agreement are for reference only and shall not affect the
meaning or interpretation of this Agreement. Definitions shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references in this Agreement to Articles, Sections and
Schedules shall be deemed to be references to Articles and Sections of, and
Schedules to, this Agreement unless the context shall otherwise require. The
words “include,” “includes” and “including” when used in this Agreement shall be
deemed to be followed by the phrase “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Unless otherwise expressly provided herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument referred to herein shall mean such agreement, instrument or statute
as from time to time amended, modified or supplemented, including (in the case
of agreements or instruments) by waiver or consent and (in the case of statutes)
by succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein.

ARTICLE II

GENERAL TERMS OF PURCHASE

               Section 2.1     Purchase of Products. During the Term of this
Agreement, Coty shall manufacture (or cause to be manufactured) and sell
Products to Ascendia, and Ascendia shall purchase Products from Coty, on the
terms and conditions herein set forth.

               Section 2.2     Purchase Price.

                    (a)     In General. Subject to paragraph (b) of this
section, the purchase price for each SKU of each Product sold by Coty to
Ascendia during the Term shall be as set forth on Schedule 2.2(a), as such
Schedule may be amended from time to time by agreement of the parties pursuant
to paragraphs (d), (e) and (g) of this section.

                    (b)     Credits Against Purchase Price. Ascendia shall
receive the following credits against amounts due for the sale of Products
manufactured hereunder: (i) Ascendia shall receive a credit of $0.375 per unit
(not per case) on the first twenty million (20,000,000) units of Products
purchased by Ascendia hereunder, provided that if Ascendia purchases less than
twenty million (20,000,000) units of Products hereunder within 180 days after
the Closing Date, Coty shall pay Ascendia in cash an amount equal to the
difference of $7,500,000 minus the product of the number of units of Products
purchased by Ascendia and $0.375; and (ii) during each of the four (4)
consecutive periods of thirty days commencing with the Closing Date, Ascendia
shall receive a credit equal to one-fourth (1/4) of the Raw Materials Inventory
Value, which shall be applied against the invoices issued during such period
(after first giving effect to the credit referred to in clause (i) above) until
such credit has been exhausted,

- 4 -



--------------------------------------------------------------------------------

provided that the unused credit balance as of the end of any thirty day period
may be carried over indefinitely to one or more subsequent periods until used in
its entirety.

                    (c)     Current Products. The parties stipulate and agree
that the prices for each Current Product shown on Schedule 2.2(a) shall remain
in effect, regardless of any variation in the actual cost of raw materials or
other costs, with respect to Products shipped by Coty before the close of
business on June 30, 2007. Not later than May 1, 2007, Coty shall provide
Ascendia with a revised price list, which shall be effective with respect to
Products shipped by Coty from July 1, 2007 through June 30, 2008.

                    (d)     New Products. Ascendia and Coty shall negotiate in
good faith with respect to the unit price of any New Products and Schedule
2.2(a) shall be amended accordingly. If and to the extent that any raw material
used in manufacturing such New Product is also used in manufacturing any Current
Product(s), the raw material costs taken into account in determining the
purchase price of such New Product shall be the same as the corresponding cost
used in determining the purchase price of such Current Product(s).

                    (e)     Modified Products. If (i) a Product is modified at
the request of either Ascendia or Coty, and (ii) such modification results in a
change in the consumption of any raw materials or in a change in the
manufacturing process and any attendant costs, any resulting increase or savings
in the raw material or manufacturing costs shall be for the benefit or account
of the party requesting the modification, and Schedule 2.2(a) shall be amended
accordingly.

                    (f)     Replacement Products. The purchase price of any
Replacement Product shall be the purchase price applicable to the Current
Product that it replaces.

                    (g)     Adjustments to Raw Material Costs. Coty and Ascendia
shall use their commercially reasonable best efforts to obtain raw materials for
the Products at the lowest available price, taking into account quantities
required, delivery dates and other relevant factors, and to identify and qualify
alternative raw material vendors, provided that Coty shall not be required to
purchase raw materials from any vendor if it has a bona fide commercial or legal
objection to so doing. Not less than five (5) months following the date of this
Agreement, the parties shall review the raw material costs actually being
incurred by Coty in manufacturing Products for Ascendia and the possibility of
reducing such costs for the remainder of the Term, and shall make any necessary
adjustments as mutually agreed to the unit price of the Products. Schedule
2.2(a) shall be modified to reflect any such adjustments. Such adjusted prices
shall take effect for orders placed after the close of business on the one
hundred eightieth (180th) day following the Effective Date.

                    (h)     Third Party Vendors and Manufacturers. Coty shall
not outsource the production of any Product without the prior written consent of
Ascendia, which consent shall not be unreasonably withheld or delayed, provided
that Ascendia hereby consents to the continuation of any outsourcing or contract
manufacturing agreements in effect as of the date of this Agreement, as listed
on Schedule 2.2(g).

- 5 -



--------------------------------------------------------------------------------

               Section 2.3     Terms of Payment. (a) Coty shall submit invoices
to Ascendia for the units of Products ordered promptly after delivery of such
Products in accordance with paragraphs (a) and (b) of Section 2.4. Terms of
payment for the Products shall be net cash within fifteen (15) days after the
date of receipt of the invoice from Coty. If Ascendia shall dispute all or any
part of an invoice, Ascendia shall not be required to pay the disputed part of
such invoice until the dispute is resolved. Ascendia shall notify Coty as to any
items in dispute. Upon resolution of the dispute (by negotiations between the
parties or otherwise), Ascendia shall promptly pay Coty any remaining amounts
determined to be owed.

                    (b)     Ascendia shall advance Coty Three Million Dollars
($3,000,000) on the Effective Date to cover Coty’s costs of raw materials,
manufacturing and the like (the “Advance”). The Advance shall be credited
against the invoices submitted by Coty to Ascendia during the last thirty (30)
days of the Term after giving effect, first, to the credits referred to in
Section 2(b), and any balance remaining at the expiration of the Term shall be
promptly refunded to Ascendia.

               Section 2.4     Terms of Sale.

                    (a)     During the term of the Transition Services
Agreement, the terms of sale for Products supplied hereunder shall be delivered,
Coty’s warehouse in Sanford, NC packed for shipment and loaded on pallets. Title
and risk of loss with respect to Products purchased during the term of the
Transition Services Agreement shall pass from Coty to Ascendia at the time such
Products are first recorded on Coty’s inventory tracking system as finished
goods inventory.

                    (b)     Subsequent to the term of the Transition Services
Agreement, the terms of sale for Products supplied hereunder shall be FOB Coty’s
Facility in Sanford, NC, packed for shipment and loaded on pallets. Title and
risk of loss with respect to any Product purchased hereunder shall pass to
Ascendia at the time of delivery to Ascendia’s designated carrier at the
Facility located in Sanford, NC.

                    (c)     All freight, handling, insurance, duty, customs and
other charges associated with shipment, importation and exportation of the
Products shall be handled in accordance with the Transition Services Agreement
and upon the termination thereof Ascendia shall pay all such charges, provided
that Coty shall assume the costs of providing fumigated pallets if required by
regulations in effect in the country of final destination as specified in the
Resupply Order. Consistent with its past practices, Coty shall provide all
necessary and appropriate certificates and other documentation necessary to
export Products to any country to which Coty has sold Products during the twelve
(12) months preceding the Effective Date and shall comply with all Applicable
Laws with respect to the export of any Product to any such country; provided,
however, that Ascendia shall responsible for notifying Coty of any changes with
respect to such certificates and documentation coming into effect after the
Effective Date.

                    (d)     For purposes of paragraphs (a) and (b) of this
section, references to the Term of the Transition Services Agreement shall be
deemed to apply to the period during which Coty is providing Inventory and
Distribution Services as provided in item 3 of Schedule 2(b) thereto.

- 6 -



--------------------------------------------------------------------------------

ARTICLE III

NEW, MODIFIED AND DISCONTINUED PRODUCTS

               Section 3.1     New Products. Ascendia may from time to time
during the Term request Coty to assist in the development and/or manufacture of
New Products. In such event Coty shall negotiate with Ascendia in good faith but
shall not be obligated to provide development or manufacturing services with
respect to any such New Product.

               Section 3.2     Modified Products. Coty shall not modify any
Product unless such modification is proposed or approved by Ascendia.

               Section 3.3     Discontinued Products. Coty shall not discontinue
the availability of any Product during the Term without the prior written
consent of Ascendia or unless in accordance with any minimum volume requirements
set forth in Coty’s Standard Practices.

ARTICLE IV

FORECASTS, ORDERS AND DELIVERY

               Section 4.1     Demand Forecasts. (a) On the third to last
calendar day of each month during the Term, beginning with the first calendar
month following the Effective Date, Ascendia shall provide Coty with a ninety
(90) day rolling demand forecast for Current Products, other than Current
Products for the 2007 Christmas season (each, a “Demand Forecast”). The first
sixty (60) days of each Demand Forecast shall be binding upon the parties and
shall require Coty to make available for delivery, and Ascendia to purchase,
during such period, the quantity of each Product so specified (the “Committed
Quantity”). In the event the amount of any Demand Forecast exceeds by a material
amount historical demand for the same or similar Products for a corresponding
period of the year, the parties shall, if Coty so requests, negotiate changes to
the Demand Forecast in a fair and equitable manner.

                    (b)     Promptly after the Effective Date, but in any event
not later than January 31, 2007, Coty and Ascendia shall discuss and finalize a
demand forecast and production schedule for the 2007 Christmas season, such
schedule to be binding upon the parties as of such date.

                    (c)     Ascendia shall provide Coty with a sixty (60) day
demand forecast for any New Product no later than four months prior to the
initial delivery date of such New Product (each, a “New Product Forecast”). The
New Product Forecasts will be binding on Ascendia and Coty.

               Section 4.2     Purchase Orders. Contemporaneously with the
provision of the Demand Forecast referred to in Section 4.1(a), or as soon
thereafter as is practicable, Ascendia shall issue Purchase Orders for Products
to be delivered within the thirty (30) day period following the receipt of such
Purchase Order by Coty. Each Purchase Order shall specify the quantity per SKU
and estimated delivery dates for each Product, provided that (i) the aggregate
quantity per SKU of each Product ordered for delivery during any sixty day
period shall be not less than the Committed Quantity, if any, for such Product
for such period, (ii) if the aggregate

- 7 -



--------------------------------------------------------------------------------

quantity of any SKU of Product so ordered exceeds the Committed Quantity (or if
there is no Committed Quantity for such Product), such excess quantity (an
“Excess Order”) shall be subject to the minimum delivery period specified in
Section 4.3 (b), and (iii) in all other instances the specified delivery dates
shall comply with the minimum delivery periods specified in Section 4.3(a).
Ascendia shall submit all Purchase Orders to Coty by electronic or facsimile
transmission. Coty shall acknowledge acceptance of each Purchase Order by
electronic or facsimile transmission within one Business Day after receipt. Upon
receipt of a Purchase Order conforming to the requirements of this section, Coty
shall be obligated to deliver the Products in conformity with the Specifications
in accordance with Section 4.3 and Ascendia shall be obligated to accept and pay
for such Products.

               Section 4.3     Resupply Orders. (a) From time to time, Ascendia
shall submit resupply orders to Coty specifying the required delivery dates and
shipment destinations for Products covered by Purchase Orders (each, a “Resupply
Order”). For the avoidance of doubt, the total quantity per SKU in Resupply
Orders and Purchase Orders shall equal the Committed Quantity per SKU for any
applicable period. Subject to the foregoing and except as provided in paragraphs
(b) and (c), Coty shall make any Products covered by a Purchase Order available
for delivery on the dates specified in the Resupply Order, provided that the
specified delivery date shall be not less than two (2) calendar days after the
date upon which Coty receives the Resupply Order.

                    (b)     Paragraph (a) notwithstanding, Coty shall make any
Excess Order available for delivery to Ascendia as soon as practicable and, to
the extent such Excess Order does not exceed ten percent (10%) of the Purchase
Order for any SKU, Coty shall make such Excess Order available for delivery, not
later than thirty (30) calendar days after Coty’s receipt of the Purchase Order
containing such Excess Order or such later date as may be specified in the
Resupply Order.

                    (c)     In the case of Products that are specifically made
for customers located outside the continental U.S. and subject to the foregoing,
the specified delivery date shall be not less than seven (7) calendar days after
the date upon which Coty receives the Resupply Order.

               Section 4.4     Delivery. Unless otherwise agreed, Coty shall
deliver each order to Ascendia’s designated carrier F.O.B. Coty’s Facility in
Sanford, NC. Coty shall package and palletize the Products for shipment in
accordance with its customary practices, provided that, in the case of Products
delivered for shipment direct to a destination outside the United States and
subject to Section 2.4(c), Coty shall comply with any applicable regulations in
such destination country, including without limitation the use of fumigated
pallets, and shall take pictures of each loaded shipping container to have proof
of loading and the condition of the Products in case any claims are made later.
Coty shall include the following for each shipment of the Products: (a) the
Purchase Order number; (b) the lot and batch numbers consistent with past
practices until changed by mutual agreement; (c) the quantity of the Products;
and (d) subject to Section 2.4(c), the Certificate of Analysis consistent with
past practices until changed by mutual agreement and, in the case of export
shipments, any additional documents and/or paperwork required by the carrier or
by the laws and regulations of the country from and to which the Products are to
be shipped.

- 8 -



--------------------------------------------------------------------------------

               Section 4.5     Insurance. During the Term and for at least three
years after the end of the Term, Coty shall obtain, at its expense, appropriate
and customary insurance coverage. Such insurance shall include products
liability coverage with limits of at least $2 million per occurrence and
$2 million aggregate and property damage insurance, with replacement cost
coverage, for Coty’s inventories of the Products. Such insurance shall name
Ascendia as an additional insured, as its interests may appear, and shall state
that Ascendia shall be provided at least 30 days’ prior written notice of any
cancellation or change in such insurance. At Ascendia’s request, Coty shall
furnish Ascendia with certificates of insurance evidencing the required
coverage.

ARTICLE V

SPECIFICATIONS, DOCUMENTATION, REPORTING

               Section 5.1     Specifications. Coty shall manufacture, label and
pack all Products supplied to Ascendia pursuant to this Agreement in accordance
with the following criteria (collectively, the “Specifications”):

                    (a)     In the case of Current Products listed on Schedule
2.2(a), the formulations, manufacturing processes and other relevant criteria
applicable to such products immediately prior to the date of this Agreement as
listed in Schedule 4.12 to the Purchase Agreement, and, in the case of New
Products, Modified Products or Replacement Products, such formulations,
manufacturing processes and other relevant criteria as the parties may agree in
writing;

                    (b)     Applicable Law; and

                    (c)     Coty Practices as set forth in Schedule 5.1(c)
attached hereto..

               Section 5.2     Quality Control. Coty shall conduct quality
control testing, and shall retain corresponding quality control records, with
respect to all incoming raw materials, in-process batches and finished Products
prior to shipment to assure compliance with the Specifications, including
maintaining full batch records, all of the foregoing consistent with Coty’s past
practices (the “Testing Methods”). The Testing Methods shall include testing of
finished Products manufactured during each production shift.

               Section 5.3     Labeling and Packaging. (a) Subject to Section
2.4(c), all Products shall be in finished form, filled, labeled and packaged for
commercial sale by Ascendia in accordance with this Agreement and the
Specifications.

                    (b)     Each individual Product unit sold hereunder shall
have labels affixed and/or indications on the container that include the
following information: (i) batch code; (ii) lot number; (iii) manufacturing
date; and (iv) subject to Section 2.4(c), any other information required by any
Regulatory Authority in the market in which the Products will be sold. If, after
the Effective Date, the requirements of any such Regulatory Authority change,
Coty shall be obligated to comply with such new or modified requirements, but
Ascendia shall be obligated to reimburse Coty for any additional costs Coty
incurs in doing so.

- 9 -



--------------------------------------------------------------------------------

                    (c)     With respect to Current Products, and unless
Ascendia requests a packaging or labeling change pursuant to Section 5.3(d),
Coty shall first exhaust all stocks of labeling and packaging in its possession
on the Closing Date, and Coty represents and warrants that, as of the Effective
Date, such labeling and packaging complies with all requirements of Applicable
Law in effect in each national or international market in which Coty has sold
Products during the twelve (12) months preceding the Effective Date. Coty shall
give Ascendia two (2) months’ notice of the exhaustion of stocks of labeling and
four (4) months notice of the exhaustion of stocks of packaging, such notice to
be determined on the basis of the sales forecasts provided to Coty pursuant to
Section 4.1. To the extent Ascendia has paid Coty for any stocks of labeling and
packaging remaining at the end of the Term, Coty shall upon request destroy any
such stocks and shall provide a certificate of destruction.

                    (d)     In the event that: (i) Ascendia has received notice
from Coty pursuant to Section 5.3(c) of the exhaustion of stocks of labeling or
packaging with respect to a Current Product; (ii) Ascendia requests a change in
the labeling or packaging of a Current Product (due to a change in Applicable
Law or otherwise); or (iii) Ascendia orders a New Product, Replacement Product
or a Modified Product for which a change of labeling or packaging is required,
Ascendia shall notify Coty in writing of the relevant change in labeling and/or
packaging, which notice shall be not less than thirty (30) calendar days in the
case of labeling and ninety (90) calendar days in the case of packaging.
Ascendia shall be responsible for all change costs as well as disposal costs for
any labels or packaging that become obsolete as a result of any such change.

               Section 5.4     Documentation. (a) Coty shall produce and furnish
to Ascendia upon delivery of each batch of Product sold hereunder a certificate
of analysis (a “Certificate of Analysis”). The Certificate of Analysis shall
include (i) chemical and physical analyses, (ii) aesthetics (color, odor,
appearance, physical form), (iii) microbiological analysis, (iv) product
performance (where applicable), and (v) in the case of OTC Pharmaceutical
Products, any additional information required by any Regulatory Authority with
respect to such Products. Coty shall review each Certificate of Analysis for the
batch of Products included in a shipment prior to such shipment to ensure
conformity with the Specifications.

                    (b)     Upon execution of this Agreement, Coty shall deliver
to Ascendia, with respect to each Current Product: (i) the ingredient listings
with exact percentages and INCI and CAS numbers; (ii) a Certificate of Analysis;
(iii) a Certificate of Free Sale; (iv) FDA registration; (v) product safety
testing documentation, to the extent available; (vi) Material Safety Data
Sheets; and (viii) any other certificate, registration, license or other
document reasonably required by any individual customer or country to which or
in which Coty or any Affiliate has sold any Current Product in the twelve (12)
months preceding the Effective Date.

                    (c)     Ascendia and its representatives shall have the
right from time to time during business hours, and upon reasonable notice, to
enter, inspect and evaluate Coty’s plant and other facilities that are engaged
in the production or storage of the Products, subject to the coordination of
such inspections with the owners of such other facilities (the “Facilities”).
Such inspection visits shall be scheduled and organized in such a manner as to
minimize to the extent reasonably practicable any disruption to plant and
warehouse operations.

- 10 -



--------------------------------------------------------------------------------

                    (d)     Coty shall notify Ascendia promptly upon receipt of
any notice of inspection (other than routine inspections) by the FDA or similar
Regulatory Authority related to any aspect of the Facilities and shall provide
Ascendia with a copy of the results of any such inspection promptly after
receipt.

               Section 5.5     Non-Conforming Products. Ascendia may test or
cause to be tested any Product supplied by Coty hereunder. In the event Ascendia
believes any Product (a) does not meet the Specifications when tested in
accordance with the Testing Methods (a “Specification Problem”), or (b) does not
conform to labeling or packaging requirements, including incorrect labels,
misaligned labels, improperly located labels, tubes sealed with misaligned
labels, boxes marked incorrectly, failure to conform to stated weights or
measures, missing items from cartons or damaged tubes or damaged cartons
(provided that the damage was not incurred during transit from any Facility or
while being stored by Ascendia in a manner that does not conform to Coty’s
storage requirements as stated on the carton) (an “Aesthetic Problem”), Ascendia
shall so notify Coty in writing as promptly as possible after discovering or
receiving notice of the problem. Ascendia shall also provide samples of the
Product in question upon request from Coty. With respect to Aesthetic Problems,
Coty shall use commercially reasonable efforts to cure any non-conformity
consistent with its past practices, provided that Ascendia gives Coty written
notice of such Aesthetic Problem within six (6) months after shipment of the
applicable Products. Such past practices include shipment of replacement labels
or other Product components or the granting of partial or, where appropriate,
full credits, but do not include acceptance of Product returns. Once Coty
complies with such cure efforts, Coty shall have no further obligation to
Ascendia or any customer with respect to the reworked Products. With respect to
Specification Problems, Coty shall, at its option, (a) promptly replace the
non-conforming Products with Products that meet the Specifications or (b)
provide Ascendia with a full credit for any part of an order that consists of
Products that do not meet the Specifications, provided that Ascendia gives Coty
written notice of such Specification Problem reasonably prior to the expiration
date of the applicable Product as shown on the Product packaging.

               Section 5.6     Product Recalls. If any Regulatory Authority, or
Ascendia acting in good faith in consultation with, or pursuant to any
guidelines issued by, any Regulatory Authority, recalls any Product sold
pursuant to this Agreement, Coty shall initiate the recall and furnish
guidelines for the destruction or other proper disposal of recalled Products in
accordance with the recall guidelines of the applicable Regulatory Authority.
Ascendia shall reasonably cooperate in such recall, including providing
satisfactory evidence, by certification or otherwise, as to the amount of
Products involved and that the recalled Products have been destroyed, where
applicable. If such recall is due to any act, negligence, omission or breach of
representation, warranty or covenant by Coty, then Coty shall bear all costs
associated with the recall, including refund of the purchase price for such
Products, all shipping costs and the actual cost of conducting the recall in
accordance with the recall guidelines of any applicable Regulatory Authority. If
such recall is due to any act, negligence or omission by Ascendia, then Ascendia
shall bear all costs associated with the recall, including refund of the
purchase price for such Products, all shipping costs and the actual cost of
conducting the recall in accordance with the recall guidelines of any applicable
Regulatory Authority. If the recall is not attributable to the fault of either
party, the costs of any recall shall be shared equally between the parties,

- 11 -



--------------------------------------------------------------------------------

               Section 5.7     Notification. Each party shall immediately notify
the other party by telephone (followed by written confirmation within
twenty-four (24) hours) if the first party becomes aware that any Product sold
under this Agreement (a) fails to comply with Applicable Law, including the
Toxic Substance Control Act, the Consumer Products Safety Act, the FDA Act, the
Occupational Safety and Health Act or any Laws relating to environmental
protection, or (b) contains a defect that could create or present a risk to the
health of, or of injury to, the public, the environment, Ascendia or its
customers or Coty and its customers, as the case may be.

               Section 5.8     Regulatory and Related Matters. (a) At all times
during the Term, Coty shall maintain the Facilities, equipment and processes
used in producing the Products in compliance with all Applicable Laws and Coty
Standard Practices.

                    (b)     Coty shall maintain and make available to Ascendia
upon reasonable notice (i) a retain of every batch of Product sold hereunder,
(ii) batch records for every Product sold hereunder, and (iii) any additional
documents required by Coty Standard Practices, in each case for a period of
three (3) years or for the period specified by any Regulatory Authority,
whichever is longer.

                    (c)     Coty shall maintain and make available to Ascendia
upon reasonable notice all retained batches, batch records, stability analyses
and data and any other information required by Applicable Law generated prior to
or after the Effective Date with respect to any OTC Pharmaceutical Products.

                    (d)     Coty shall be responsible for taking the steps
necessary to comply with the requirements of each Regulatory Authority in every
country in which any Product has been sold in the twelve (12) months preceding
the Effective Date necessary to permit the lawful manufacture, sale to Ascendia,
and exportation and importation (if applicable) of the Products.

                    (e)     Ascendia shall be responsible for taking the steps
necessary to comply with the requirements of each Regulatory Authority in any
country in which Products have not been sold in the twelve months preceding the
Effective Date, but in which or to which Ascendia sells such Products following
the Effective Date. Ascendia and Coty shall use reasonable efforts to cooperate
and Coty shall promptly provide to Ascendia all documents and information
lawfully requested or required by such Regulatory Authorities.

               Section 5.9     Raw Materials. In the event that at the end of
the Term, Coty has in its possession remnant raw materials and other materials
that it has purchased on behalf of Ascendia, which materials cannot be used by
Coty for any of its products, Ascendia shall purchase such materials from Coty’s
at Coty’s direct cost. Ascendia shall take possession of any such materials
required to be purchased within sixty (60) days following the expiration of the
Term and such materials shall be shipped as provided in Section 4.4.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF
ASCENDIA

               Ascendia represents and warrants to Coty that, as of the
Effective Date:

- 12 -



--------------------------------------------------------------------------------

               Section 6.1     Corporate Existence and Power. Ascendia is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction specified in the Preamble to this Agreement, and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business substantially as now conducted, except where the
failure to do so would not have, individually or in the aggregate, a Purchaser
Material Adverse Effect.

               Section 6.2     Corporate Authorization. Ascendia has all
necessary corporate power and authority to enter into this Agreement and to
consummate the transactions contemplated hereunder. The board of directors of
Ascendia has approved this Agreement and the transactions contemplated hereby,
and no further corporate or stockholder action is required on the part of
Ascendia in connection with the consummation of the transactions contemplated by
this Agreement. The execution, delivery and performance of this Agreement and
the consummation by Ascendia of the transactions contemplated hereunder have
been duly and validly authorized by all necessary corporate action on the part
of Ascendia. This Agreement has been duly executed and delivered by Ascendia
and, assuming the due authorization, execution and delivery hereof by Coty,
constitutes the legal, valid and binding agreement of Ascendia.

               Section 6.3     Non Contravention. The execution, delivery and
performance by Ascendia of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (a) contravene or conflict
with or result in any violation or breach of any provision of the certificate of
incorporation or bylaws of Ascendia, (b) contravene or conflict with or result
in a violation or breach of any provision of any Requirement of Law or Order
binding upon or applicable to Ascendia, or (c) require any consent or other
action by any Person under, constitute a default under or give rise to a right
of termination, cancellation or acceleration of any right or obligation or to
the loss of any benefit or material adverse modification of the effect
(including an increase in the price paid by, or cost to, Ascendia) of, or under
any provision of, any agreement or other instrument to which Ascendia is a party
or that is binding upon Ascendia or any license, franchise, permit or other
similar authorization held by Ascendia, that would not have, individually or in
the aggregate, a Purchaser Material Adverse Effect.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF
COTY

               Coty represents and warrants to Ascendia that, as of the
Effective Date:

               Section 7.1     Corporate Existence and Power. Coty is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction specified in the Preamble to this Agreement, and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business substantially as now conducted, except where the
failure to do so would not have, individually or in the aggregate, a Brand
Material Adverse Effect.

               Section 7.2     Corporate Authorization. Coty has all necessary
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated

- 13 -



--------------------------------------------------------------------------------

hereunder. The board of directors of Coty has authorized Coty to enter into this
Agreement and the transactions contemplated hereby, and no further corporate or
stockholder action is required on the part of Coty in connection with the
consummation of the transactions contemplated by this Agreement. The execution,
delivery and performance of this Agreement and the consummation by Coty of the
transactions contemplated hereunder have been duly and validly authorized by all
necessary corporate action on the part of Coty. This Agreement has been duly
executed and delivered by Coty and, assuming the due authorization, execution
and delivery hereof by Ascendia, constitutes the legal, valid and binding
agreement of Coty.

               Section 7.3     Non Contravention. The execution, delivery and
performance by Coty of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (a) contravene or conflict with or
result in any violation or breach of any provision of the certificate of
incorporation or bylaws of Coty, (b) contravene or conflict with or result in a
violation or breach of any provision of any Requirement of Law or Order binding
upon or applicable to Coty, or (c) require any consent or other action by any
Person under, constitute a default under or give rise to a right of termination,
cancellation or acceleration of any right or obligation or to the loss of any
benefit or material adverse modification of the effect (including an increase in
the price paid by, or cost to, Coty) of, or under any provision of, any
agreement or other instrument to which Coty is a party or that is binding upon
Coty or any license, franchise, permit or other similar authorization held by
Coty, that would not have, individually or in the aggregate, a Brand Material
Adverse Effect.

               Section 7.4     Approvals. Coty holds all requisite approvals,
licenses and permits from any Regulatory Authorities necessary or appropriate to
manufacture and sell the Products, and Coty has not received any notice of
violation or default with respect to any such approvals, licenses or permits.

               Section 7.5     Intellectual Property Rights. The manufacture and
sale of the Products by Coty pursuant to this Agreement will not infringe upon
any Intellectual Property rights of any third party with respect to those
countries where Coty has sold the Products in the twelve (12) months prior to
the Effective Date.

ARTICLE VIII

COVENANTS

               Section 8.1     Manufacturing Requirements. Coty covenants that
all Products manufactured and/or supplied under this Agreement:

                    (a)     will meet the Specifications;

                    (b)     will be manufactured in accordance with Coty
Standard Practices and Applicable Law;

                    (c)     will not be adulterated, misbranded or otherwise in
violation of any Applicable Law as of the delivery to Ascendia;

- 14 -



--------------------------------------------------------------------------------

                    (d)     will be of merchantable quality and safe for the
purposes for which intended to be used;

                    (e)     will meet any claims made about them in the
applicable packaging; and

                    (f)     will comply with applicable labeling guidelines and
standards of the Cosmetics, Toiletry and Fragrance Association.

               Section 8.2     Approvals. Throughout the Term, Coty shall
maintain in effect any and all approvals, licenses and permits from any
Regulatory Authorities necessary or appropriate to manufacture and sell the
Products in each jurisdiction and to each customer in which and to which
Products (i) were sold during the twelve months prior to the Effective Date and
(ii) are sold during the Term.

ARTICLE IX

INDEMINIFICATION

               Section 9.1     Indemnification. Coty shall indemnify and hold
Ascendia, its Affiliates and their respective directors, officers, employees,
customers and agents harmless from and against any and all liability, damage,
loss and expense (including reasonable attorneys’ fees and expenses and court
costs and any reasonable attorneys’ fees, expenses and court costs incurred in
enforcing this indemnity and collecting amounts due under this indemnity)
(“Indemnifiable Losses”) arising out of or resulting from (a) Coty’s negligence,
recklessness or willful misconduct in the manufacture of the Products; (b)
Coty’s breach of its material obligations under this Agreement or any
representations, warranties and covenants set forth herein; or (c) any personal
injury, death or property damage resulting from the use of the Products in the
ordinary course. Indemnifiable Losses under this Section 9.1 shall not include
any consequential, incidental, special, exemplary or punitive damages.

               Section 9.2     Procedure. (a) Promptly after discovery or
receipt by Ascendia of notice of any demand, claim or circumstance that would or
might reasonably be expected to give rise to a claim or the commencement of any
action, proceeding or investigation (an “Asserted Liability”) that would result
in an Indemnifiable Loss, Ascendia shall give written notice thereof (the
“Claims Notice”) to Coty. Any Claims Notice pursuant to this Section 9.2 shall
be delivered to Coty on or before the Survival Date. The Claims Notice shall
describe the Asserted Liability in reasonable detail to the extent such details
are available and shall indicate the amount (estimated, if necessary, and to the
extent feasible) of the Indemnifiable Loss that has been or may be suffered by
Ascendia. Ascendia shall thereupon give Coty reasonable access to the books,
records and assets of Ascendia which evidence or support such Claims Notice and
any act, omission or occurrence giving rise to such Asserted Liability and the
right, upon prior notice during normal business hours, to interview any
appropriate personnel of Ascendia related thereto. Not more than thirty (30)
days following receipt of the Claims Notice, Coty shall give written notice to
Ascendia that it either (i) accepts liability for the matter set forth in the
Claims Notice, and the amount thereof, or (ii) disputes such liability and/or
the amount thereof, and the specific grounds for such dispute. Failure of Coty
to give the notice provided in the preceding

- 15 -



--------------------------------------------------------------------------------

sentence within the time period there provided shall have the same effect as
notice under clause (i) of the preceding sentence. If Coty gives timely notice
to Ascendia that it disputes liability for the matter set forth in a Claims
Notice, and/or the amount thereof, the parties shall endeavor for a period of
twenty (20) days following Ascendia’s receipt of such notice to resolve their
differences.

                    (b)     Notwithstanding any other provision contained herein
to the contrary, the failure to notify Coty of any Asserted Liability will not
relieve Coty of any liability that it may have to Ascendia, except to the extent
Coty’s position is materially prejudiced as a result of any failure or
unreasonable delay of Ascendia in providing any Claims Notice to Coty.

               Section 9.3     Step-In Rights. Coty may elect to compromise or
defend, at its own expense and by its own counsel, any Asserted Liability for
which it has accepted, or is deemed to have accepted, liability pursuant to
Section 9.2. If Coty elects to compromise or defend such Asserted Liability, it
shall within thirty (30) days (or sooner, if the nature of the Asserted
Liability so requires) notify Ascendia in writing of its intent to do so. In
such event, Ascendia shall cooperate, at the expense of Coty, in the compromise
of, or defense against, such Asserted Liability. Notwithstanding the foregoing,
neither Coty nor Ascendia may settle or compromise any claim over the objection
of the other; provided, however, that (a) consent to settlement or compromise
shall not be unreasonably withheld or delayed and (b) Coty may settle claims
without the consent of Ascendia provided Ascendia is given a full release of
liability from the party asserting the claim. If Coty chooses to defend any
claim, Ascendia shall cooperate with and make available to Coty any books,
records or other documents within its control that are necessary or appropriate
for such defense.

               Section 9.4     Right of Offset. Ascendia shall have the right to
offset any claim for indemnity hereunder against any payments due from Ascendia
to Coty under the Note, subject to the terms and conditions of the Note and the
Asset Purchase Agreement.

               Section 9.5     Provisional Remedies. (a) Coty acknowledges and
agrees that Ascendia would be irreparably damaged if any material provisions of
this Agreement are not performed in accordance with their specific terms and
that any material breach of this Agreement by Coty could not be adequately
compensated in all cases by monetary damages alone. Accordingly, in addition to
any other rights and remedies herein provided, Ascendia shall be entitled to
enforce any provision of this Agreement, in any court of competent jurisdiction,
by a decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.

                    (b)     Ascendia acknowledges and agrees that Coty would be
irreparably damaged if any of material provisions of this Agreement are not
performed in accordance with their specific terms and that any material breach
of this Agreement by Ascendia could not be adequately compensated in all cases
by monetary damages alone. Accordingly, in addition to any other rights and
remedies herein provided, Coty shall be entitled to enforce any provision of
this Agreement, in any court of competent jurisdiction, by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.

- 16 -



--------------------------------------------------------------------------------

ARTICLE X

CONFIDENTIALITY

               Section 10.1     Confidentiality. The provisions of Section 6.1
of the Asset Purchase Agreement are hereby incorporated by reference herein and
the parties hereto agree to be bound thereby. The provisions of this Section
10.1 shall survive the termination of this Agreement.

ARTICLE XI

TERM & TERMINATION

               Section 11.1     Term. This Agreement shall have a term of one
year from the Effective Date or such longer period as the parties may agree in
writing (the “Term), unless sooner terminated pursuant to this Article 11.

               Section 11.2     Ascendia’s Optional Termination Right. Except to
the extent otherwise agreed in writing by the parties, Ascendia shall have the
right to terminate this Agreement in whole or with respect to any specified SKU
of a Product at any time upon no less than three (3) months’ prior written
notice, and Coty shall thereafter have no further responsibility to manufacture
and deliver such SKU.

               Section 11.3     Breach. Either party may terminate this
Agreement in the event of any material default by the other party that has not
been cured within thirty (30) days after such defaulting party has received
written notice thereof from the non-defaulting party.

               Section 11.4     Insolvency or Bankruptcy. Subject to applicable
bankruptcy law, if any proceedings in bankruptcy or for the appointment of a
receiver or trustee or any other proceedings under Applicable Law for the relief
of debtors shall be instituted by or against Ascendia or Coty, or if either of
such parties shall make an assignment for the benefit of creditors, such event
shall be deemed a breach of this Agreement by such party and the other party
shall have the option of immediately terminating this Agreement.

               Section 11.5     Events of Force Majeure. In the event either
party becomes unable to perform its obligations under this Agreement due to an
event of Force Majeure, such party shall immediately notify the other party of
such inability and of the period for which such inability is expected to
continue. The party giving such notice shall be excused from such of its
obligations under this Agreement as it is thereby disabled from performing for
so long as it is so disabled, but in no event more than thirty (30) calendar
days. If such delay shall continue for more than thirty (30) calendar days, the
other party shall have the right to terminate this Agreement.

               Section 11.6     Effect of Termination. The representations and
warranties of Coty in this Agreement shall survive inspection, testing,
acceptance and use of the Products and for a

- 17 -



--------------------------------------------------------------------------------

period of three (3) years after the termination or expiration of this Agreement
(the “Survival Date”), and shall run to Ascendia, its Affiliates, successors and
permitted assigns. The termination or expiration of this Agreement for any
reason shall not release either party from any obligation that accrued prior to
such termination or expiration, or that, by its terms, is to continue beyond
such termination or expiration, including, but not limited to, the warranty and
indemnity provisions. The termination or expiration of this Agreement shall not
release Ascendia from its obligation to accept and pay for Products delivered to
it pursuant to Purchase Orders made prior to the effective date of termination
or expiration or release Coty of any obligation to fill Purchase Orders received
by it, prior to the effective date of termination or expiration; provided such
Products conform to the Specifications.

               Section 11.7     Rights of Ascendia. Without prejudice to
Ascendia’s obligations to Coty under this Agreement, nothing in this Agreement
shall be construed as restricting the right of Ascendia to contract the
manufacture of Products from Persons other than Coty, or to manufacture Products
in its own facilities.

ARTICLE XII

MISCELLANEOUS

               Section 12.1     GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER
OF JURY TRIAL.

                    (a)     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
AGREES THAT ANY LEGAL ACTION BETWEEN THE PARTIES RELATING TO THE PERFORMANCE OF
THIS AGREEMENT OR THE INTERPRETATION OR ENFORCEMENT OF THE TERMS HEREOF, SHALL
BE BROUGHT IN THE STATE OR FEDERAL COURTS IN THE COUNTY OF NEW YORK, HAVING
JURISDICTION OF THE SUBJECT MATTER THEREOF, AND EACH PARTY IRREVOCABLY CONSENTS
TO PERSONAL JURISDICTION IN ANY SUCH STATE COURT, WAIVES ANY RIGHT TO OBJECT TO
SUCH VENUE OR TO ASSERT THE DEFENSE OF FORUM NON-CONVENIENS, AND AGREES THAT
SERVICE OF COMPLAINT OR OTHER PROCESS MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION 12.6.

                    (b)     EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO, THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.

- 18 -



--------------------------------------------------------------------------------

                    (c)     The provisions of this Section 12.1 shall survive
the termination of this Agreement.

               Section 12.2     Schedules. Each Schedule referred to herein is
incorporated into this Agreement. Such Schedules need not be physically attached
hereto to be valid and binding if they are appropriately identified on their
face.

               Section 12.3     Entire Agreement; Construction. (a) This
Agreement and the other Transaction Documents (including all agreements and
other documents contemplated herein and therein) constitute the entire agreement
among the parties relating to the subject matter hereof and thereof and
supersede any prior understandings or agreements, written or oral, with respect
to such matters.

                    (b)     Neither party hereunder may assign any rights under
this Agreement without the prior written consent of the other provided, however,
that Ascendia may, without the prior written consent of Coty and provided it
remains liable for the timely performance of its obligations hereunder, assign
its rights under this Agreement in whole, but not in part, to (i) any existing
or newly-formed Affiliate or Affiliates of Ascendia, (ii) any successor or
successors to one or more of the Brands and (iii) any lender or lenders to, or
investor or investors in, Ascendia or any Affiliate or Affiliates as collateral
security, in each case, without the consent of Coty.

                    (c)     This Agreement may not be amended except by a
writing that specifically references this Agreement. The failure of any party to
assert any of its rights under this Agreement or otherwise shall not, absent a
specific written waiver, constitute a waiver of such rights.

               Section 12.4     Counterparts. This Agreement may be executed in
one or counterparts, each of which shall be an original and all of which shall
constitute one and the same Agreement. Signature pages exchanged by telecopier
shall be fully binding.

               Section 12.5     Independent Contractors. The parties will
operate as, and have the status of, independent contractors and neither will act
as or be deemed to be an agent, partner, co-venturer or employee of the other
party. No party will have any right or authority to assume or create any
obligations or to make any representations or warranties on behalf of any other
party, whether express or implied, or to bind the other party in any respect
whatsoever.

               Section 12.6     Notices. Notices, waivers and other written
communications hereunder shall be effective upon delivery and shall be given in
writing and served by certified United States mail or express overnight
delivery, with a copy by facsimile, addressed as follows:

- 19 -



--------------------------------------------------------------------------------

   

(a)     If to Ascendia:

 

Ascendia Brands Co., Inc.

100 American Metro Boulevard

Hamilton, NJ 08619

Attention: General Counsel

Telephone: (609) 219-0930

Facsimile: (609) 890-8458

 

(b)     If to Coty:

 

Coty US LLC

2 Park Avenue

New York, NY 10016

Attention: General Counsel

Telephone: (212) 479-4338

Facsimile: (212) 479-4328

 

[Remainder of Page Intentionally Blank]

- 20 -



--------------------------------------------------------------------------------

               IN WITNESS WHEREOF, the parties have executed this Manufacturing
Agreement as of the date first above written.

     

COTY US LLC

   

By: /s/ Stephen D. Ford

  Name: Stephen D. Ford
Title: Vice President

   

ASCENDIA BRANDS CO., INC.

   

By: /s/ Joseph A. Falsetti

  Name: Joseph A. Falsetti
Title: President & Chief Executive Officer



--------------------------------------------------------------------------------